Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Au (2015/0268744 A1).  Au fails to disclose “as the touch gesture is being received over a portion of the dynamic image and the portion is being obscured by the touch gesture, displaying a precision placement tool that depicts the obscured portion of the dynamic image,” as recited by claim 1.  As seen in Fig. 2, Au does not disclose a precision placement tool that depicts the portion of an image that is obscured by the touch gesture “as the touch gesture is being received.”  Rather, Au’s Fig. 2 describes, at most, an enlargement of an initial position (i.e., ‘(b)’ of Fig 2) and “scan” of items within the initial position.  Per Au’s own language at Para. 28, “If the first contact point can unambiguously identify a single target, the user just lifts the contact finger to select the target, i.e., select by tapping. However if there are multiple items within the local region around the contact point, the user could simple drag the finger to explore and select the desired target as shown in FIG. 2.”  As discussed during the interview, Au’s features result in a substantially different process.  For example, with reference to Applicant’s Fig. 3B and Au’s Fig. 2, a touch at the icon cluster 30 would activate Au’s LinearDragger providing the ability to select among the icons of the cluster the user would like to select.  In other words, only the first contact point is the focus of the enlargement in Au.  The touch gesture merely cycles between the icons within Au’s region of interest.  In contrast, Applicant’s claims provide a precision placement tool for the area of the dynamic image (e.g., Applicant’s 22) obscured by the touch gesture (e.g., Applicant’s 32) as the touch gesture is being received.  Said differently, Au does not disclose displaying a precision placement tool that depicts the obscured portion of the dynamic image as the touch gesture is being received over a portion of the dynamic image and the portion is being obscured by the touch gesture.  As such, Au fails to disclose each and every feature recited by the present independent claims.  The examiner respects that the applicant may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715